Judge BECTON
dissenting.
Even if Ebb Corporation’s evidence is taken as true, I do not believe defendant Nancy Glidden’s oral promise formed a valid, enforceable contract. I, therefore, dissent.
Our Statute of Frauds, N.C. Gen. Stat. Sec. 224 provides:
No action shall be brought whereby ... to charge any defendant upon a special promise to answer the debt, default or miscarriage of another person, unless the agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party charged therewith or some other person thereunto by him lawfully authorized.
As an initial matter
the mere fact that there may be a new consideration for the oral promise of a defendant to pay the subsisting debt of another is not sufficient of itself to take the promise out of the prohibition of the Statute of Frauds. “To say that any consideration will take a promise based thereon out of the statute is to make the statute useless. For if there is no consideration the promise is invalid without the statute. The statute is aimed at what were valid contracts; that is to say, it makes invalid contracts not in writing which would otherwise have been valid.”
Myers v. Allsbrook, 229 N.C. 786, 791, 51 S.E. 2d 629, 632 (1949), quoting Martin v. Harrington, 174 Mo. App. 707, 710, 161 S.W. 275, 276 (1913). Only when an oral promise extinguishes the debt of the primary obligor and itself becomes an original, as opposed to a collateral undertaking, will an oral promise be enforceable. Nancy Glidden’s oral promise was collateral; her son remained the primary obligor. Ebb Corporation’s own witnesses testified that Nancy Glidden said she would pay her son’s account and that she would stand behind her son. Further, Ebb Corporation sent the bill to Bobby Glidden, not to Nancy Glidden. Moreover, the trial court found as a fact that credit was extended to Bobby Glidden, not to Nancy Glidden.
In Britton v. Thrailkill, 50 N.C. 330 (1858), a father promised to pay all his son’s debts if the creditors agreed not to take out *373bail warrants and to allow the son to leave the state. Holding that the father’s promise was not an original undertaking and that the oral promise was merely “superadded” to the original, unreleased debt, our Supreme Court barred the plaintiffs from recovering because the oral promise was within the Statute of Frauds. Id. at 331. Even a “continuing guaranty” is a guaranty required by the Statute of Frauds to be in writing. Novelty Co. v. Andrews, 188 N.C. 59, 123 S.E. 314 (1924).
More recently, in Burlington Industries v. Foil, our Supreme Court said:
There must be either a present or prospective liability of a third person for which the promisor agrees to answer. If the promisor becomes himself primarily, and not collaterally, liable, the promise is not within the statute, though the benefit from the transaction accrues to a third person. If, for instance, two persons come into a store and one buys, and the other, to gain him credit, promises the seller, “If he does not pay you, I will,” this is a collateral undertaking, and must be in writing; but if he says, “Let him have the goods, and I will pay,” or “I will see you paid,” and credit is given to him alone, he is himself the buyer and the undertaking is original. In other words, whether the promise in such a case is within the statute depends on how the credit was given. If it was given exclusively to the promisor, his undertaking is original; but it is collateral if any credit was given to the other party. (Emphasis in original.)
284 N.C. 740, 754, 202 S.E. 2d 591, 600-01 (1974), quoting Clark on Contracts at 67-68 (2nd Ed. 1904).
Finally, I find no facts or equities warranting a change in the clear and settled law that the parent-child relationship is not sufficient in and of itself to take an oral promise by a parent to pay a child’s debts outside the Statute of Frauds by applying the main purpose doctrine. See, Britton v. Thrailkill, supra, in which an oral promise by a father to his son’s creditors was held to be within the Statute of Frauds and unenforceable.
Considering the foregoing, I vote to reverse.